Citation Nr: 0808401	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral 
osteoarthritis of the shoulders, to include as secondary to 
service-connected cervical fusion with degenerative joint 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

In the July 2004 rating decision, service connection for 
bilateral osteoarthritis of the shoulders and TDIU were 
denied.  The veteran perfected an appeal of those denials.

In November 2006, the veteran's appeal was advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) due to his 
advanced age.  

In December 2006, the Board remanded these claims for a 
Travel Board hearing.
In February 2007, the veteran was afforded the opportunity to 
have a videoconference hearing before a Veterans Law Judge in 
lieu of an in-person hearing at the RO.  The veteran accepted 
the offer, and the veteran and his brother presented oral 
testimony at a videoconference hearing in March 2007 before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the veteran's claims file.

In April 2007, the Board remanded these issues for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denials of the veteran's claims in an 
October 2007 supplemental statement of the case (SSOC), and 
the case has again been returned to the Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the April 2007 decision, the Board dismissed claims of 
clear and unmistakable error (CUE) in an August 1954 VA 
rating decision and in any prior, final rating action that 
denied service connection for a low back disability.  The 
Board also denied service connection for tinnitus.  These 
issues have therefore been resolved.  See 38 C.F.R. § 20.1100 
(2007).

In the April 2007 decision, the Board reopened a claim of 
entitlement to service connection for a lumbar spine 
disability and remanded the claim for further development.  
In an October 2007 rating decision, service connection was 
granted for osteoarthritis of the lumbar spine, effective 
February 10, 2003; a 10 percent disability rating was 
assigned.  In that rating decision, the RO indicated that 
this rating decision represents a full and final 
determination of this issue.  That matter accordingly has 
been resolved.  

To the Board's knowledge, the veteran has not disagreed with 
the assigned rating or its effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be again remanded for further 
procedural development.

1.  Entitlement to service connection for bilateral 
osteoarthritis of the shoulders, to include as secondary to 
service-connected cervical fusion with degenerative joint 
disease.

In its April 2007 decision, the Board noted that the claim of 
service connection for bilateral osteoarthritis of the 
shoulders as secondary to the service-connected cervical 
fusion with degenerative joint disease was a separate and 
distinct claim from the direct service connection claim for 
which the veteran had already perfected an appeal.  This was 
congruent with its understanding of the jurisprudence of the 
United States Court of Appeals for Veterans Claims at the 
time.  See Perman v. Brown, 5 Vet. App. 237, 239 (1993).  

However, the United States Court of Appeals for the Federal 
Circuit has overruled Perman; therefore, a secondary service 
connection claim cannot be considered to be separate from a 
service connection claim of a direct basis even though there 
are two different theories of entitlement.  See Robinson v. 
Mansfield, No. 04-1690 (U.S. Vet. App. Jan. 29, 2008).  Thus, 
in this case, the secondary service connection claim, which 
was previously considered to be a separate and distinct 
claim, is part of the service connection claim for which the 
veteran had perfected appeal.  

Although the AMC sent a letter to the veteran in May 2007 
providing notice of the Veterans Claims Assistance Act of 
2000 (VCAA) and addressing direct service connection, the RO 
did not send address service connection on a secondary basis.  
The Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, this 
issue must be remanded for additional VCAA notice.  

Additionally, the RO has not yet adjudicated the secondary 
service connection claim. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

2.  Entitlement to TDIU.

Board action as to the TDIU claim is deferred, pending 
resolution of the claim of entitlement to service connection 
for bilateral osteoarthritis of the shoulders.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.   A VCAA letter addressing the issue 
of secondary service connection for 
bilateral osteoarthritis of the shoulders 
must be provided to the veteran, with a 
copy to his representative. 

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims, to include the sub-issue of  his 
entitlement to service connection for 
bilateral osteoarthritis of the shoulders 
on a secondary basis.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

